Title: To George Washington from Henry Knox, 7 February 1781
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            New Windsor 7 Feby 1781
                        
                        In pursuance of Your Excellency’s instructions to me, dated the 7th ulto, I proceeded to the States of
                            Connecticut, Rhode Island, Massachusetts, and New Hampshire, and delivered the dispatches with which I was charged, to the
                            Governors and to the President to whom they were addressed.
                        The legislatures of Connecticut and Rhode Island unfortunately were not sitting. The Governor of the former
                            State, by having the powers of the assembly in its recess respecting the exigencies of the war delegated to him, jointly
                            with a certain council, supposed that it would be unnecessary to call the legislature on the matter of my mission, and
                            that his council would be competent to do every thing necessary on the occasion; for which purpose he proposed to call
                            them together the next day after I had the honor of conversing with him, which was on the 11th ult.
                        Governor Trumbull fully coincided in sentiment with me in respect to the gratuity of the three half johannes,
                            in preference to any pay in paper money, as a matter that would be more effecacious to quiet the minds of the troops and
                            render them happy in this exigence; and also in a measure which the New England States could execute with as much ease
                            under present circumstances as the three months real pay in paper. He was clearly of opinion, that to attempt to obtain
                            both the gratuity and three months pay, would be to attempt more than could be performed, consistent with their present
                            exertions in order to put their finances on a tolerable footing. The Governor pledged himself to exert his utmost interest
                            to have the gratuity and deficiency of clothing given to the troops immediately, and requested me to impress on the
                            Governors, and official gentlemen in the other States, the necessity and propriety of New England adopting similar
                            measures. I believe the Governor religiously performed his part, and I am happy to believe, I did not fail in mine.
                        At Lebanon, I saw His Grace, the Duke de Lazun, who pressed me to write an account of the revolt of the
                            Pennsylvania line to General Count de Rochambeau. This I intended to have done when I should have reached Providence, as a
                            matter which I presumed would be agreeable to Your Excellency’s sentiments. It was only anticipating it a few hours,
                            therefore in conformity to the Duke’s sollicitations, I wrote to His Excellency General Rochambeau the
                            Letter marked No. 1.
                        Governor Greene, of Rhode Island, immediately called the Legislature of that State to meet him at Greenwich
                            the 18th ulto.
                        I was more happy in Massachusetts and New Hampshire to find the Assemblies of those States convened. To them
                            I represented in the strongest terms I was capable, the distresses of the Army in general—of the troops of their lines in
                            particular—and of the probable means that would conciliate the affection of the soldiers and render them quiet and happy.
                            I take the libery to annex, in paper No. 2, a summary of the arguments which I urged to those assemblies as far as they
                            applied to their troops, and these were the principal arguments which I urged to the States respectively.
                        Massachusetts were pleased to adopt the measures proposed, as appears by their acts contained in the paper
                            No. 3. New Hampshire also adopted the measures as far as the circumstances of their troops required. That is, they agreed
                            immediately to grant a gratuity of twenty four silver dollars per man to their soldiers inlisted for the war, and coats
                            sufficient to complete their line. 
                        The State of Rhode Island thought proper to adopt a different mode, as appears by a copy of their proceedings
                            hereunto annexed (No. 4) and certified by the Secretary of that State. But I hope, is their quantity of hard money will be
                            as much as that of the other States, the effects will be equally good.
                        The Council of Connecticut determined upon nothing final, but appeared to intend to follow the example of
                            Massachusetts. They were to meet at Hartford the 5 instant on this business. The Governor informed me he had but little
                            doubt that they would adopt similar measures to Massachusetts; but if they should decline he would immediately call the
                            Legislature, when he presumed the matter would be made certain.
                        I have the pleasure to assure Your Excellency that all ranks of people, as well unofficial as official, from
                            the private farmer, up to the Governor, in the four States through which I passed appear perfectly well principled in in
                            the contest and fully determined to make every sacrifice of property and personal ease to ensure a happy termination to
                            the war. The universal sentiment was, That the Army ought to be supported, and should be supported, at every reasonable
                            expence.
                        The business of obtaining recruits for their battalions proceeds with great vigor and spirit— for three years
                            only indeed—but the prejudice or sentiments of the recruits, who generally are the farmers sons of the country are against
                            engaging for an indefinite period of time. I believe it would be easier to engage the recruits from New England for seven
                            years than for the undefined term, for the war.
                        I hope I have executed this business agreeably to Your Excellency’s ideas, and if so, a line of approbation
                            would render me happy. Your Excellency’s most obedient humble servant
                        
                            H. Knox.

                        
                     Enclosure
                                                
                            
                                Sir
                                Lebanon 11 Jany 1781.
                            
                            I proposed to myself when I should arrive at Providence to either repair in person to Newport, or by
                                letter inform your Excellency of a very disagreeable event which has happened in the American Army in New Jersey. But
                                his Grace the Duke De Lazun thinks it will be best that I should write at this place, and he will forward it by the
                                conveyance of his military posts.
                            The non commissioned officers and privates of the Pennsylvania line, cantoned in the vicinity of Morris
                                Town, formed a most dangerous mutiny, which soon became so general as to defy all force which the officers were
                                capable of opposing. The officers in the first stages of the mutiny did every thing possible for men to do, and some
                                of them were killed and wounded in the exertions of their duty—but all in vain. The revolted troops seized upon the
                                artillery of the line, six pieces, broke open the magazine, plundered it of the ammunition and marched from their
                                quarters in regular military order.
                            The mutineers gave out they would march to Philadelphia to obtain a redress of their grievances, which
                                they termed to be Improper detention after expiration of the time for which they were engaged, and arrears of pay and
                                clothing.
                            This unhappy affair happened on the night of the 1 Inst., and on the night of the 4th which was the last
                                account His Excellency Gen. Washington had recieved of them when I left Head Quarters, they had halted at Princeton,
                                about 36 miles from the place they marched from. The position they have assumed is critical, it being in the vicinity
                                of the enemy, who will not fail to take every possible advantage of their situation. There being but few regular
                                continental troops in Jersey except the Pennsylvania line, force cannot be opposed to them with success. Lenitive
                                measures only will answer, and the circumstances are so urgent that they must be applied inmmediately or there will be
                                danger of the enemy’s tampering with the revolted troops, who however have been uniform in their declaration, that
                                they would oppose the enemy to the utmost of their power.
                            This was the State of the case when I left Head Quarters on the evening of the 
                                instant. His Excellency General Washington will doubtless inform your Excellency of  affair
                                in detail, as soon as he shall be able to form a tolerable conjecture of its issue.
                            I am upon extremely urgent business to the four New England States which deprives me of the honor of
                                paying my respects to Your Excellency at present. On my return to Camp, which will be in 14 or 15 days, I propose to
                                have that happiness. I have the honor to be, with profound respect, Your Excellency’s most obedient & humble
                                sServ.
                            
                                (signed) H. Knox
                            
                        
                        
                     Enclosure
                                                
                            
                                Boston, 16 Jany 1781.
                            
                            An honorable gentleman of the house having requested the grievances of the Massachusetts troops to be
                                stated specifically, I shall endeavour to do it with as much accuracy as the materials I am possessed of will admit.
                            The non commissioned officers and soldiers of Massachusetts, in common with the troops of the Other
                                States, labor under a total want of pay for a year past—want of coats—that is, equal in number to two thirds of the
                                men in the field—and want of provision.
                            In addition to these things, they have another grievance, peculiar to themselves and which adds extreme
                                bitterness to the rest. They complain that the bounties which were given them as an inducement to enter the service
                                were deducted from their depreciation of pay. And until the measure shall be repealed no peace or contentment can be
                                expected in the Massachusetts line.
                            The revolt of the Pennsylvania line may possibly infuse new ideas and induce them to extend their
                                expectations further. From the critical situation of the revolted troops, it is probable that policy will dictate a
                                compliance with their own terms; and from circumstances it is probable that part of those terms will be a new bounty,
                                by way of a donative, which was expected would be equal to three half johannes. This being the case, the faithful
                                troops who are posted at West Point and its dependencies will, as their hardships are in some capital instances
                                similar, expect similar gratifications with respect to this donative.
                            This method appears much preferable to advancing any thing on the scale of pay to the troops; because
                                hard money, advanced pay in this exigence involves a kind of necessity of continuing the pay in specie, which probably
                                the Country will be unable to do. Any paper money given at present  perhaps be unequal to the
                                expectations of  soldiery, and might interfere with the arrangements of Congress.
                            The Massachusetts line will expect in spring to be well clothed, and better paid and
                                fed in future—and, what will render supreme satisfaction, they hope and expect that the
                                    act deducting the bounties from the depreciation of pay will be repealed; and that in future
                                all payments and contracts be made in such money as has a known value throughout the world, or in
                                the currency of these States of equal value. 
                            The above is a summary of what I had the honor last evening of mentioning to the Legislature on this
                                subject. I have the honor &ca
                            
                                (Signed) H. Knox
                            
                            
                                Copy.
                            
                        
                        
                     Enclosure
                                                
                            
                                Commonwealth of Massachusetts In the House of Representatives
                                Jany 16 1781.
                            

                            Whereas, by a resolve of the General Court of this State, on Jany 7 1780, the committee appointed to
                                settle with the Massachusetts line of the army, and determine the sums due to the soldiers of the said line, were
                                directed to make deductions on account of bounties received by any of the soldiers, from the town for which they were
                                engaged, or from any individual, and whereas it now appears that it was not the design and intention of many of the
                                towns of this State that such bounties should operate to the reduction of the pay of the soldiers who received them,
                                or that they should in any respect be accountable therefor in future.
                            Therefore resolved. 
                            That the said resolve of the 7 day of Jany 1780 be so far reconsidered, as that the committee who are
                                appointed to settle the soldier accounts, and determine the sums due to them, be, and hereby are empowered and
                                directed, in the next adjustment of such accounts, to carry to the credit of each soldier (who now is or shall be
                                engaged for three years or during the war) all such stoppages or deductions as were made in consequence of the resolve
                                above mentioned; and to all other soldiers, or their heirs, from whom such deduction has been made, as soon as the
                                circumstances of the Commonwealth will admit, in such way as the General Court shall hereafter determine.
                            Resolved, 
                            That there be allowed and paid, out of the public treasury of this Commonwealth, to each non commissioned
                                officer and private soldier of the Massachusetts line of the army of the United States who were engaged to serve
                                during the war, on or before the second day of December last, the sum of Twenty four dollars in
                                silver, or gold equivalent thereto, as a gratuity to such non commissioned officers and private soldiers, and as a
                                testimony of the sense this Commonwealth entertains of their faithful services. And that a sum sufficient for this
                                purpose be immediately sent forward to the army, there to be paid into the hands of such non commissioned officers and
                                privates, by such person or persons as the General Court may appoint for that purpose.
                            Resolved, 
                            That Eben. Wales Esq. and Amasa Davis be directed to procure, by contract of otherwise, fifteen hundred
                                coats; and (as soon as may be) send them forward to the army, for the use of such non commissioned officers and
                                privates of the Massachusetts line as are not sufficiently provided with clothing, there to be distributed by such
                                person or persons as the General Court may appoint for that purpose. And that the said Eben. Wales Esq. and Capt.
                                Amasa Davis lay the account of their expenditures before the General Court for allowance and payment, and shall
                                receive such consideration for the said service as the General Court shall think to be reasonable—and that the amount
                                of the said costs be carried to the account of the United States. Sent up for concurrence, 
                            
                                Caleb Davis, Speaker
                            
                            
                                
                                    
                                        In Senate Jany 16 1781.
                                        
                                        
                                    
                                    
                                        Read and concurred,
                                        
                                        Jereh Powell, President
                                    
                                    
                                        Approved,
                                        
                                        John Hancock
                                    
                                    
                                        True Copy Attest
                                        
                                        John Avery Secy
                                    
                                
                                Copy
                            
                        
                        
                     Enclosure
                                                
                            
                                State of Rhode Island &ca

                                
                                    January 1781
                                
                            


                            The General Assembly, at the session especially called and held in January A.D. 1781, ordered six
                                thousand pounds lawful money, in silver and gold, to be issued from the treasury of this State, in part for making up
                                depreciation to the officers and soldiers belonging to this State, in the service during the war. That what of said
                                monies already are or shall be in the general treasury, by the first day of February next, be delivered to Col. Israel
                                Angell, to the full amount of one quarter part of the depreciation money due the non commissioned officers and
                                soldiers as aforesaid, to be paid to them by Colonel Agnell, in proportion to the sums respectively due to each.
                            That one years interest be allowed on the sums found due to each on account of depreciation up to January
                                1780. And that for the payment of the remianing sum due for depreciation, and said interest up to August 1780, a
                                committee is appointed to sett off to each so much land and buildings within this State as shall be equal in value, in
                                hard money, to the sums respectively due each officer and each non commissioned officer and private as
                                aforesaid—giving to each a title to such lands, &ca in fee simple.
                            At a former session the General Assembly appropriated a debt due to the State of Seventy five thousand
                                pounds, old continental currency, to the payment of part of the depreciation money due as aforesaid, for which Col.
                                Angell had an order, of which part hath been paid. And at the abovementioned session, the Assembly ordered the balance
                                to be paid to Col. Angell out of the general treasury, for the purpose aforesaid.
                            
                                Witness
                            
                            
                                 (signed) William Mumford D. Secy
                            
                            
                                Copy
                            
                        
                        
                    